DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filing of 10/25/2021.
Claims 1-3 are withdrawn.  Claims 4, 6-9, and 11-20 are presented for examination.  Claims 4, 6-8, 15, and 17 were amended with the RCE filing.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant has argued that Meier (EP314757, or US2018/0245598) “fails to teach a deswirl vane positioned adjacent to the outlet end of the diffuser section at the interface between the axial flow passageway and the passageway”, and, “Meier does not have any deswirl vanes”.  See arguments of 10/12/2021, second to last paragraph.	The examiner respectfully disagrees.  See Meier Fig. 6 and 7 which shows a diffuser section 16, and Fig. 14 shows a more clear view of the diffuser section which has an annular body 16, and on that annular body there are vanes 161 which extend to an axially downstream edge of the diffuser where the diffuser structure mates to an adjacent section that has vanes 111 and ducts 114.  Thus, Meier discloses deswirl vanes “positioned adjacent to the outlet end of the diffuser section” (it is noted this limitation is understood not to require deswirl vanes totally downstream of a diffuser, and Meier as applied discloses deswirl vanes upstream of a downstream most section of a diffuser, but still adjacent an outlet).  Further, where the flow space between deswirl vanes 161 is equated to the claimed axial flow passageway, and the ducts 114 between fins 111 is equated to the claimed passageway which is part of the motor section, Meier may appropriately be said to disclose deswirl vanes “at the interface between the axial flow passageway and the passageway”..
Claim Objections
Claims 8, 9, and 11-13 are objected to because of the following informalities:  Applicant references “vanes” in these claims.  In view of amendment to claim 4 with the RCE filing, these are understood by the examiner to be the deswirl vanes of claim 4 and were examined as such.  The examiner suggests amending claims 8 and 9 to maintain consistent terminology to improve clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 recite limitations that appear to be duplicative after the amendment to claim 4 entered with the RCE.  For example, there are multiple recitations of “a passageway”, “an inlet”, “a 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 4, 6-9, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. in EP314757 (of which US Patent Application Publication 2018/0245598 is an American equivalent that will be referenced for sake of simplicity for the examiner; “Meier”).
Regarding claim 4, Meier discloses a centrifugal compressor 10 comprising: 	a casing 101 (Fig. 1 and 2); 	an impeller 14 (seen in Fig. 2 and 6) arranged within the casing, the impeller being rotatable about an axis DA; 	a diffuser section 16 arranged within the casing, the diffuser section being positioned adjacent to the impeller (see Fig. 6 and 7; diffuser section 16 is adjacent the impeller 14 and may be considered to extend axially towards outlet 1043 to some extent) and axially downstream from an outlet of the impeller (see Fig. 6-7 showing diffuser section 16 just axially downstream of the trailing edge of impeller 14); and 	a motor section including a motor 12 for driving the impeller about the axis and a passageway (see where fins 11 are positioned in Fig. 6 and 14, the space 114 between them being equated to this claimed passageway), the motor having a stator 122 and a rotor 121 (Fig. 6), the motor being arranged 
Regarding claim 6, Meier discloses the centrifugal compressor of claim 4, wherein the diffuser structure 16 is generally cylindrical in shape (see Fig. 16).
Regarding claim 7, Meier discloses the centrifugal compressor of claim 4, wherein the diffuser structure 16 is fixed relative to the axis DA (paragraph [0093]).
Regarding claim 8, 
Regarding claim 9, Meier discloses the centrifugal compressor of claim 8, wherein the plurality of vanes are arranged at an angle to the axis (paragraph [0091]; Fig. 14-15; they vanes must be angled to retard circumferential fluid motion).
Regarding claim 14, Meier discloses the centrifugal compressor of claim 4, further comprising a volute 102 arranged axially downstream from an outlet of the diffuser section 16 (see Fig. 7).
Regarding claim 15, Meier discloses the centrifugal compressor of claim 4, wherein the motor section further comprises a passageway 114, an inlet of the passageway being arranged in fluid communication with an outlet of the diffuser section 16 (see Fig. 14).
Regarding claim 16, Meier discloses the centrifugal compressor of claim 15, wherein at least one deswirl vane 161 is positioned adjacent the outlet end of the diffuser section 16 (the vanes 161 reduce circumferential velocity of flow and extend to the axial end or outlet of diffuser section 16; [0091]).
Regarding claim 17, Meier discloses the centrifugal compressor of claim 15, wherein the motor section further comprises: 	a motor housing affixed to the casing (see Fig. 7 or 28; element 101 serves as both the motor housing and the casing), the motor 12 being arranged within the motor housing 101; and	the passageway 114 having an axial configuration extends between the motor housing 101 and an exterior surface of the stator 122 (Fig. 6 and 7).
Regarding claim 18, Meier discloses the centrifugal compressor of claim 4, wherein the centrifugal compressor is a mixed flow compressor (the compressor employs both radial and axial flow sections).
Regarding claim 19, 
Regarding claim 20, Meier discloses the centrifugal compressor of claim 4, wherein the centrifugal compressor is operable with a medium pressure refrigerant (paragraph [0001], [0014]; regardless, the limitations of this claim may be treated as intended use such that Meier anticipates claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier as applied above in view of Hayamitsu in US Patent Application Publication 2018/0335039 (“Hayamitsu”).
Regarding claim 11, Meier as applied above is silent to the centrifugal compressor of claim 8, wherein the plurality of vanes (understood to be Applicant’s claimed deswirl vanes) includes a plurality of first vanes extending from a first end of the diffuser structure to a central portion of the diffuser 
Regarding claim 12, Meier as modified by Hayamitsu comprises the centrifugal compressor of claim 11, wherein the plurality of first vanes and the plurality of second vanes are substantially identical or different (the breadth of this claim is noted in the combination of art necessarily has identical or different pluralities of vanes).
Regarding claim 13, Meier as modified by Hayamitsu comprises the centrifugal compressor of claim 11, wherein each of the plurality of second vanes axially overlaps a corresponding vane of the plurality of first vanes (see overlap in the axial direction of the vanes of Hayamitsu seen in Fig. 5 used to modify the compressor diffuser vanes of Meier to improve efficiency).
Conclusion
It is not readily apparent at this time how Applicant might most readily overcome the rejections above based on Meier and Meier in view of Hayamitsu.  Applicant does have more disclosure than claimed of different variations of deswirl vane orientations (instant disclosure paragraph [0041]), but it is noted that Hayamitsu (as seen in Fig. 5) covers broad language relating to overlapping rows of deswirl vanes that have different angles in relation to an axis of rotation of the machine.	If a brief telephone conversation to discuss the examiner’s claim interpretation, application of the art, or possible avenues to most expeditiously advance prosecution would aid Applicant, the practitioner is warmly invited to telephone the undersigned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745